 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   MARQUITA MARIE QUESADA,                              Case No.: 19CV1280-KSC
12                                       Plaintiff,
                                                          ORDER GRANTING APPLICATION
13   v.                                                   TO PROCEED IN FORMA
                                                          PAUPERIS [DOC. NO. 3]
14   ANDREW M. SAUL, Commissioner of
     Social Security,
15
                                       Defendant.
16
17
           On July 10, 2019, plaintiff Marquita Marie Quesada commenced an action against
18
     Andrew M. Saul, the Acting Commissioner of Social Security, seeking review of a final
19
     adverse decision of the Commissioner. [Doc. No. 1.] Plaintiff also filed an Application to
20
     Proceed with her Complaint in forma pauperis. [Doc. No. 3.]
21
           A court may authorize the commencement of a suit without prepayment of fees if
22
     the plaintiff submits an affidavit, including a statement of all his or her assets, showing
23
     that he or she is unable to pay the filing fee. See 28 U.S.C. § 1915(a). The affidavit must
24
     “state the facts as to [the] affiant's poverty with some particularity, definiteness and
25
     certainty.” United States v. McQuade, 647 F.2d 938, 940 (9th Cir.1981) (internal
26
     quotations omitted).
27
28

                                                      1
                                                                                       19CV1280-KSC
 1         A party need not be completely destitute to proceed in forma pauperis. Adkins v.
 2   E.I. DuPont de Nemours & Co., 335 U.S. 331, 339–340 (1948). An affidavit is sufficient
 3   if it shows that the applicant cannot pay the fee “and still be able to provide himself [or
 4   herself] and dependents with the necessities of life.” Id. (internal quotations omitted).
 5         Here, plaintiff’s application states that she is unemployed and has limited income
 6   and assets. Her monthly income totals $935.00, which includes $300.00 in food stamps
 7   and $635.00, which is described as general relief. [Doc. No. 3, p. 2.] She has no savings
 8   or assets. [Id., pp. 2-3.] Her fourteen month old son relies on her for financial support.
 9   [Id., p. 3.] Her monthly expenses, which include housing, utilities, food, diapers and baby
10   supplies, transportation, insurance and a credit card payment total $1046.00. [Id., pp. 4-
11   5.] Therefore, the Court finds that plaintiff has sufficiently shown she lacks the financial
12   resources to pay her filing fee. Accordingly,
13         IT IS HEREBY ORDERED THAT plaintiff’s Application to Proceed with his
14   Complaint in forma pauperis is GRANTED. [Doc. No. 3.]
15   Dated: July 17, 2019
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                      19CV1280-KSC
